Name: Commission Implementing Decision (EU) 2019/239 of 6 February 2019 amending Decision 2011/891/EU and Implementing Decisions (EU) 2017/1211, (EU) 2017/1212, (EU) 2017/2449 and (EU) 2017/2450 as regards the representative or the authorisation holder (notified under document C(2019) 736) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: marketing;  plant product;  foodstuff;  technology and technical regulations;  agricultural activity;  health
 Date Published: 2019-02-11

 11.2.2019 EN Official Journal of the European Union L 39/7 COMMISSION IMPLEMENTING DECISION (EU) 2019/239 of 6 February 2019 amending Decision 2011/891/EU and Implementing Decisions (EU) 2017/1211, (EU) 2017/1212, (EU) 2017/2449 and (EU) 2017/2450 as regards the representative or the authorisation holder (notified under document C(2019) 736) (Only the French and English texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1829/2003 of the European Parliament and of the Council of 22 September 2003 on genetically modified food and feed (1), and in particular to Article 9(2) and Article 21(2) thereof, Whereas: (1) Dow AgroSciences Europe, based in the United Kingdom, is representative in the Union of Dow AgroSciences LLC, Mycogen Seeds and M.S. Technologies LLC, based in the United States, pursuant to Commission Decision 2011/891/EU (2) and Commission Implementing Decisions (EU) 2017/1211 (3), (EU) 2017/2449 (4) and (EU) 2017/2450 (5) for genetically modified food and feed in accordance with Regulation (EC) No 1829/2003. (2) Dow AgroSciences Europe is also the authorisation holder for genetically modified products authorised pursuant to Commission Implementing Decision (EU) 2017/1212 (6). (3) By letter dated 13 September 2018, Dow AgroSciences Europe requested the Commission, in the context of the withdrawal of the United Kingdom from the European Union, that the authorisations for genetically modified food and feed for which the company is representative or authorisation holder, should be transferred to Dow AgroSciences Distribution S.A.S., based in France. Dow AgroSciences Distribution S.A.S confirmed its agreement with the transfer by a letter dated 7 September 2018. (4) By letter dated 10 October 2018, M.S. Technologies LLC confirmed its agreement with the transfer of the authorisations from the current representative. (5) By letter dated 12 October 2018, Dow AgroSciences LLC also confirmed its agreement with the transfer of the representative and clarified that Mycogen Seeds is a subsidiary of Dow AgroSciences LLC. (6) The proposed amendments concerning the authorisation holders and consequently addressees of the authorisation decisions are purely administrative in nature and therefore do not entail a new assessment of the products concerned. (7) Decision 2011/891/EU and Implementing Decisions (EU) 2017/1211, (EU) 2017/1212, (EU) 2017/2449 and (EU) 2017/2450 should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Amendment to Decision 2011/891/EU Decision 2011/891/EU is amended as follows: (1) Article 6 is replaced by the following: Article 6 Authorisation holder The authorisation holder shall be Dow AgroSciences Distribution S.A.S., France, representing Mycogen Seeds, United States.; (2) Article 8 is replaced by the following: Article 8 Addressee This Decision is addressed to Dow AgroSciences Distribution S.A.S., 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France.; (3) point (a) of the Annex is replaced by the following: (a) Applicant and Authorisation holder Name: Dow AgroSciences Distribution S.A.S. Address: 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France.. Article 2 Amendment to Implementing Decision (EU) 2017/1211 Implementing Decision (EU) 2017/1211 is amended as follows: (1) Article 6 is replaced by the following: Article 6 Authorisation holder The authorisation holder shall be Dow AgroSciences Distribution S.A.S., France, representing Mycogen Seeds, United States.; (2) Article 8 is replaced by the following: Article 8 Addressee This Decision is addressed to Dow AgroSciences Distribution S.A.S., 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France.; (3) point (a) of the Annex is replaced by the following: (a) Applicant and Authorisation holder Name: Dow AgroSciences Distribution S.A.S. Address: 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France.. Article 3 Amendment to Implementing Decision (EU) 2017/1212 Implementing Decision (EU) 2017/1212 is amended as follows: (1) Article 6 is replaced by the following: Article 6 Authorisation holder The authorisation holder shall be Dow AgroSciences Distribution S.A.S., France.; (2) Article 8 is replaced by the following: Article 8 Addressee This Decision is addressed to Dow AgroSciences Distribution S.A.S., 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France.; (3) point (a) of the Annex is replaced by the following: (a) Authorisation holder Name: Dow AgroSciences Distribution S.A.S. Address: 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France.. Article 4 Amendment to Implementing Decision (EU) 2017/2449 Implementing Decision (EU) 2017/2449 is amended as follows: (1) Article 7 is replaced by the following: Article 7 Authorisation holder The authorisation holder shall be Dow AgroSciences Distribution S.A.S., France, on behalf of Dow AgroSciences LLC.; (2) Article 9 is replaced by the following: Article 9 Addressee This Decision is addressed to Dow AgroSciences Distribution S.A.S., 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France.; (3) in point (a) of the Annex, the name Dow AgroSciences Europe is replaced by Dow AgroSciences Distribution S.A.S.; the address European Development Centre, 3 Milton Park, Abingdon, Oxon OX14 4RN, United Kingdom is replaced by 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France. Article 5 Amendment to Implementing Decision (EU) 2017/2450 Implementing Decision (EU) 2017/2450 is amended as follows: (1) Article 7 is replaced by the following: Article 7 Authorisation holder The authorisation holder shall be Dow AgroSciences Distribution S.A.S., France, representing Dow AgroSciences LLC, United States, and M.S. Technologies LLC, United States.; (2) Article 9 is replaced by the following: Article 9 Addressee This Decision is addressed to Dow AgroSciences Distribution S.A.S., 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France.; (3) in point (a) of the Annex, the name Dow AgroSciences Europe is replaced by Dow AgroSciences Distribution S.A.S.; the address European Development Centre, 3 Milton Park, Abingdon, Oxon OX14 4RN, United Kingdom is replaced by 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France. Article 6 Addressee This Decision is addressed to Dow AgroSciences Distribution S.A.S., 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France. Done at Brussels, 6 February 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 18.10.2003, p. 1. (2) Commission Decision 2011/891/EU of 22 December 2011 authorising the placing on the market of products containing, consisting of, or produced from genetically modified cotton 281-24-236x3006-210-23 (DAS-24236-5xDAS-21Ã23-5) pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 344, 28.12.2011, p. 51). (3) Commission Implementing Decision (EU) 2017/1211 of 4 July 2017 authorising the placing on the market of products containing, consisting of, or produced from genetically modified cotton 281-24-236 Ã  3006-210-23 Ã  MON 88913 (DAS-24236-5 Ã  DAS-21Ã23-5 Ã  MON-88913-8) pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 173, 6.7.2017, p. 38). (4) Commission Implementing Decision (EU) 2017/2449 of 21 December 2017 authorising the placing on the market of products containing, consisting of, or produced from genetically modified soybean DAS-68416-4, pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council on genetically modified food and feed (OJ L 346, 28.12.2017, p. 12). (5) Commission Implementing Decision (EU) 2017/2450 of 21 December 2017 authorising the placing on the market of products containing, consisting of, or produced from genetically modified soybean DAS-44406-6, pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council on genetically modified food and feed (OJ L 346, 28.12.2017, p. 16). (6) Commission Implementing Decision (EU) 2017/1212 of 4 July 2017 authorising the placing on the market of products containing, consisting of, or produced from genetically modified maize DAS-40278-9, pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council on genetically modified food and feed (OJ L 173, 6.7.2017, p. 43).